            Case 1:19-cv-09228-RA Document 9 Filed 12/18/19 Page 1 of 1

                                      Intellectual Property Counseling,
                                Prosecution, Enforcement and Litigation                        BEN D. MANEVITZ
            25 Main Street, Suite 104                                                                       Principal
            Hackensack, NJ 07601-7032                                                           ben@ManevitzLaw.com
            tel: 973-594-6529
            fax: 973-689-9529                                                                          admissions:
            http://manevitzlawfirm.com                                                      NY NJ SDNY EDNY DNJ


                                                                          December 18, 2019
   by ECF
Honorable Ronnie Abrams, U.S.D.J.
US District Court for the S.D.N.Y.
Thurgood Marshall United States Courthouse
40 Foley Square Courtroom 1106
New York, NY 10007

   Re: Castrillon v. Ben-Amun Co., Inc., 1:19-cv-09228-RA

Dear Judge Abrams:

           Your Honor’s Order of October 15, 2019 (Dkt 4) set the initial status conference in the
above-captioned matter for this Friday, December 20, at 2:45pm. In entering the conference on
my calendar, I mistakenly understood the conference as scheduled for the morning session, and
only realized my error this afternoon. Because of religious obligations, I will not be able to appear
in-person for the Friday afternoon conference.

           I hereby request that the Court, at its discretion: (a) reschedule the conference for the
morning of Dec. 20; (b) reschedule the initial status conference for the morning of another Friday;
or (c) maintain the current schedule but allow counsel to appear telephonically.

           As to rescheduling, Defendant’s counsel is available in the morning of any of the next
four or five Fridays except for Friday January 3, 2020. Also, if the Court would prefer to maintain
the original schedule but allow Defendant’s counsel to appear by telephone, Plaintiff’s counsel
has asked that he also be allowed to appear by telephone.

           Plaintiff’s counsel has consented generally to this request, although I did not clear the
specific proposed dates with him. There have been no previous requests for extensions of time
made by either counsel in this matter.

           I apologize for my misunderstanding and I thank the Court for its indulgence.

                                                                          Respectfully Submitted,



                                                                          Ben D. Manevitz


                                                                                                    20191218 ltr-mot resched isc
